                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 
 N47 ASSOCIATES LLC and NEW YORK MARINE
 AND GENERAL INSURANCE COMPANY, INC.,
                                                                    1:21-cv-3490-MKV
                           Plaintiffs,
                                                                  ORDER DISMISSING
                         -against-                               COMPLAINT WITHOUT
                                                                 PREJUDICE AND WITH
 ALBA SERVICES INC. and ACCREDITED SURETY
                                                                   LEAVE TO AMEND
 & CASUALTY CO., INC.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiffs filed the Complaint in this action on April 22, 2021. (Compl. [ECF No. 5].) The

Court sua sponte DISMISSES the Complaint without prejudice for failure to plead subject matter

jurisdiction and GRANTS leave to amend.

       The Complaint predicates subject matter jurisdiction on diversity of citizenship, pursuant

to 28 U.S.C. § 1332. (Compl. ¶ 6.) Plaintiffs allege the following: Plaintiff N47 Associates LLC

“is a foreign limited liability company incorporated in the State of Delaware and authorized to

conduct business in the State of New York” (Compl. ¶ 2); Plaintiff New York Marine and General

Insurance Company “is [a] foreign business corporation incorporated in the State of New Jersey

and authorized to conduct business in the State of New York” (Compl. ¶ 3); Defendant Alba

Services Inc. “is a domestic business corporation authorized to conduct business in the State of

New York” (Compl. ¶ 4); and Defendant Accredited Surety and Casualty Company, Inc. “is a

Florida Profit Corporation authorized and licensed to do insurance business in the State of New

York” (Compl. ¶ 5). Plaintiffs claim that the Court has subject matter jurisdiction “as Plaintiffs

are residents of Delaware and New Jersey, Defendants are residents of Florida and New York and

the amount in controversy is in excess of $75,000.00.” (Compl. ¶ 6.)


                                                1
       The Court has an obligation, “on its own motion, to inquire as to subject matter jurisdiction

and satisfy itself that such jurisdiction exists.” Da Silva v. Kinsho Int’l Corp., 229 F.3d 358, 361–

62 (2d Cir. 2000) (citing Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 278

(1977)); see also Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011) (noting that

federal courts “must raise and decide jurisdictional questions that the parties either overlook or

elect not to press” (citing Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006))). “The plaintiff

bears the burden of proving subject matter jurisdiction by a preponderance of the evidence.”

Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005) (citing Luckett v.

Bure, 290 F.3d 493, 497 (2d Cir. 2002)). The plaintiff “must allege a proper basis for jurisdiction

in his pleadings,” Linardos v. Fortuna, 157 F.3d 945, 947 (2d Cir. 1998), as the Court “must

‘review a plaintiff’s complaint at the earliest opportunity to determine whether [there is in fact]

subject matter jurisdiction,’” Weiss Acquisition, LLC v. Patel, No. 3:12–cv–1819 CS, 2013 WL

45885, at *1 (S.D.N.Y. Jan. 3, 2013) (alteration in original) (quoting Licari v. Nutmeg Ins.

Adjusters, Inc., No. 3:08mc245(WIG), 2008 WL 3891734, at *1 (D. Conn. July 31, 2008)).

       Plaintiffs allege that the Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

(Compl. ¶ 6.)    Section 1332 “require[s] complete diversity between all plaintiffs and all

defendants.” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) (citing Caterpillar Inc. v. Lewis,

519 U.S. 61, 68 (1996); and State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 530–31 (1967)).

       An LLC “is completely diverse from opposing parties only if all of the members of the

LLC are citizens of different states than all opposing parties.” Dumann Realty, LLC v. Faust, No.

09 Civ. 7651(JPO), 2013 WL 30673, at *2 (S.D.N.Y. Jan. 3, 2013) (collecting cases); see

Bayerische Landesbank, N.Y. Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012)

(“Defendant Aladdin is a limited liability company that takes the citizenship of each of its



                                                 2
members.” (citing Handelsman v. Bedford Vill. Assocs. Ltd. P'ship, 213 F.3d 48, 51–52 (2d Cir.

2000))). Where a complaint does not plead the citizenship of an LLC party’s members, it fails to

plead diversity jurisdiction. Infinity Consulting Grp., LLC v. American Cybersystems, Inc., No.

09-CV-1744 (JS)(WDW), 2010 WL 456897, at *1 (E.D.N.Y. Feb. 3, 2010).

       A corporation, for diversity purposes, “is considered a citizen of the state in which it is

incorporated and the state of its principal place of business.” Bayerische Landesbank v. Aladdin

Capital Mgmt. LLC, 692 F.3d 42, 48 (2d Cir. 2012) (citing 28 U.S.C § 1332(c)(1); and Universal

Licensing Corp. v. Paola del Lungo S.p.A., 293 F.3d 579, 581 (2d Cir. 2002). A corporation’s

principal place of business, or “nerve center,” is “the place where the corporation maintains its

headquarters,” or the corporation’s “center of direction, control, and coordination.” Hertz Corp.

v. Friend, 559 U.S. 77, 92–93 (2010).

       Plaintiffs have not met their burden to demonstrate subject matter jurisdiction in the

Complaint. Plaintiffs fail to allege the citizenship of the members of Plaintiff N47 Associates LLC,

alleging only that this entity is “incorporated in the State of Delaware and authorized to conduct

business in the state of New York.” (Compl. ¶ 2.) This is insufficient to properly plead diversity

jurisdiction. See Vigilant Ins. Co. v. OSA Heating & Cooling LLC, No. 3:10-CV-00981 (CSH),

2013 WL 3766596, at *2 (D. Conn. July 16, 2013) (directing plaintiff to provide identities and

citizenship of each of LLC defendant’s members or face dismissal for lack of subject matter

jurisdiction); Receivables Exch., LLC v. Hotton, No. 11-CV-0292(JS)(WDW), 2011 WL 239865,

at *1 (E.D.N.Y. Jan. 21, 2011) (dismissing sua sponte where complaint did not allege citizenship

of LLC plaintiff’s members); Laufer Wind Grp. LLC v. DMT Holdings L.L.C., No. 10 Civ.

8716(RJH), 2010 WL 5174953, at *1 (S.D.N.Y. Dec. 20, 2010) (dismissing action where complaint

did not plead the citizenship of any of the LLC parties’ members); In re Bank of America Corp.



                                                 3
Secs., 757 F. Supp. 2d 260, 334 n.17 (S.D.N.Y. 2010) (“Because the Derivative Plaintiffs have not

alleged the citizenship of each of the [LLC] Financial Advisors’ members, they have not alleged

facts sufficient to invoke this Court’s subject matter jurisdiction by reason of diversity of

citizenship.” (citing 28 U.S.C. § 1332(a))).

       Moreover, Plaintiffs fail to allege the states where Plaintiff New York Marine and General

Insurance Company, Defendant, Alba Services Inc., and Defendant Accredited Surety and

Casualty Company, Inc. maintain their principal places of business, alleging only that where these

entities are incorporated and authorized or licensed to conduct business. (Compl. ¶¶ 3–5.)

Plaintiffs therefore have failed to plead the citizenship of these corporate parties. See Rapid

Anesthesia Sols., P.C. v. Hajjar, No. 17-CV-4705 (KAM)(LB), 2019 WL 263943, at *3 (E.D.N.Y.

Jan. 18, 2019) (finding failure to establish citizenship of the corporate parties where plaintiffs

“d[id] not state the state(s) of incorporation, headquarters, or the principal place of business of any

of the corporate entities, instead referring to the states where the entities are ‘licensed’ or

‘authorized’ to conduct business”); Mazzeo v. American States Ins. Co., No. 3:14-cv-00361(CSH),

2014 WL 1154530, at *3 (D. Conn. Mar. 21, 2014) (noting that “if Defendant is a corporation,

Plaintiff must state with specificity any state in which Defendant is incorporated as well as the

State in which it has its principal place of business”); Jupiter Capital Partners LLC v. Deleonardo

Constr., Inc., 07-CV-3499 (DRH) (AKT), 2008 WL 11449303, at *1 (E.D.N.Y. Jan. 23, 2008)

(holding that plaintiff failed to plead diversity jurisdiction where, inter alia, it did not allege the

principal place of business of the corporate parties); Creaciones Con Idea, S.A. de C.V. v.

MashreqBank PSC, 75 F. Supp. 2d 279, 282 (S.D.N.Y. 1999) (noting that the fact that a corporation

is authorized or licensed to do business in the state does not make it a citizen of that state for

diversity purposes).



                                                  4
       Because the Court lacks subject matter jurisdiction, the Complaint must be dismissed. See

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Arbaugh, 546 U.S. at 514 (“[W]hen a federal

court concludes that it lacks subject-matter jurisdiction, the court must dismiss the complaint in its

entirety.”); Banks-Gervais v. Bd. of Elections, No. 18-CV-5252 (RJD)(VMS), 2018 WL 10070504,

at *2 (E.D.N.Y. Sept. 28, 2018) (“When a court lacks subject matter jurisdiction, dismissal is

mandatory.” (citing Arbaugh, 546 U.S. at 514)). And because the Court raised the issue of subject

matter jurisdiction sua sponte, the Complaint is dismissed without prejudice and with leave to

amend to cure the jurisdictional defects described above. See, e.g., Minard v. Pareto Partners, No.

04 Civ. 741(CSH), 2005 WL 2206783, at *2 (S.D.N.Y. Sept. 12, 2005) (“The Court having raised

sua sponte the question discussed in this Memorandum, it is fair to allow plaintiff, if so advised,

to attempt to demonstrate that the parties are completely diverse.”).

       Plaintiffs shall file an Amended Complaint on or before June 19, 2021. Failure to file an

Amended Complaint by that date will result in dismissal of all claims in this case without prejudice

and without leave to amend.



SO ORDERED.
                                                      __________________________________
                                                      ___ __
                                                        _____
                                                           _ _____________________
                                                                              ____
                                                                              __ ____
                                                                                   ____
                                                                                   __ ____
                                                                                        ____
                                                                                           __
                                                                                           __
                                                                                           ___
Date: May 19, 2021                                    MARY  Y KAY
                                                              KAY VYSKOCIL
                                                                     VYS
                                                                       YSKO
                                                                       YS  K CIIL
      New York, NY                                    United States
                                                              States District
                                                                      Diist
                                                                         strict Judge
                                                                                Jud
                                                                                  dge




                                                  5
